Title: General Orders, 30 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday March 30th 1778.
Kingsbridge—Kendal. Kittery.


The General Court-Martial whereof Coll Ogden is President is dissolved and another ordered to sit tomorrow ten oClock at the usual Place whereof Coll Vose is appointed President to try all Persons who shall be brought before them—Each Brigade gives a Captain for the Court. A Sub Serjeant & two privates from General McIntosh’s Brigade furnished with three days provision to attend at the Clothier’s Store tomorrow A.M. to receive the Commissary of Prisoners directions.
As the operations of the ensuing Campaign whether offensive or defensive renders it indispensibly necessary that the Spare baggage of the Army should be at a distance from this Camp, and it may be inconvenient,

perhaps impracticable (for want of teams) to remove it at the instant it may be become absolutely necessary, The General desires that the officers will loose no time in disengaging themselves from every thing they can possibly part with: On the means for removing it they will consult the Quarter Master General who may have empty Waggons returning from Camp.
At a General Court Martial whereof Coll Swift was President March 23rd 1778. Lieutt Coll P. Regnier tried for disobedience of Orders and refusal to do duty when required by his superior Officer in a stile unbecoming an inferior officer and acquitted of the charge exhibited against him with honor.
His Excellency the Commander in Chief approves the sentence and orders Lieutt Coll Regnier to be immediately discharged from his arrest.
